DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinsmeyer (US 5,163,586).

In regards to claim 1:
	Zinsmeyer teaches a fuel dispensing system comprising a fuel dispensing unit that receives fuel from a storage tank (28), a blending system in fluid communication with the fuel dispensing unit including a fuel conveyance device (23) that receives the fuel from the fuel dispensing unit, an additive conveyance device (26) that pumps a fuel additive to be blended with the fuel based on a volumetric flow rate of the fuel, the blending system providing a product mixture having a known fuel to fuel additive ratio, 

In regards to claim 2:
	Zinsmeyer teaches a flow meter (32) that measures the volumetric flow rate of the fuel, and a computer system (2) communicably coupled to the flow meter and the additive conveyance device, the computer system communicably coupled to the flow meter and the additive conveyance device, the computer system being programmed to receive real time flow rate measurements from the flow meter and operate the additive conveyance device based on the volumetric flow rate of the fuel (Col 5, Lines 41-61).

In regards to claim 7:
	Zinsmeyer teaches fuel additives that are an anti knock agent (Col 1, Lines 18-24).

In regards to claim 10:
	Zinsmeyer teaches a fuel conveyance device that receives fuel, an additive conveyance device that pumps a fuel additive to be blended with the fuel based on a volumetric flow rate of the fuel, whereby a product mixture having a known fuel to fuel additive ratio is generated.

In regards to claim 11:


In regards to claim 18:
	Zinsmeyer teaches the additive conveyance device includes a flow ratio controller operable to adjust an output of the fuel additive and thereby adjust a volumetric blend ratio of the product mixture (Col 8, Lines 3-11).

In regards to claim 19:
	Zinsmeyer teaches a method comprising pumping a fuel from a fuel storage tank to a fuel dispensing unit, conveying the fuel to a blending system in fluid communication with the fuel dispensing unit and including a fuel conveyance device and an additive conveyance device, pumping a fuel additive with the additive conveyance device based on a volumetric flow rate of the fuel through the conveyance device, blending the fuel additive with the fuel and thereby generating a product mixture having a known fuel to fuel additive ratio and dispensing the product mixture from the fuel dispensing unit.

In regards to claim 20:
	Zinsmeyer teaches a first flow controller that receives a first fluid and a second flow controller that pumps a second fluid to be mixed with the first fluid based on a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer in view of Gage (US 2010/0263348) and Hammonds (US 5,992,473).

In regards to claim 3:
	Zinsmeyer does not teach the blending system further comprises a drive shaft extending between the fuel conveyance device and the additive conveyance device, 
	Gages teaches a drive shaft extending between a fuel conveyance device and an additive conveyance device and Hammond teaches the flow of fuel can be used to drive a shaft that is connected to an additive conveyance device in order to sync the flow rate of fuel to the flow rate of additive, to reach a desired fuel to fuel additive ratio.
	It would have been obvious to one of ordinary skill in the art to have a shaft extending between a fuel conveyance device and a fuel additive device and have the shaft be driven by the fuel flow in order to achieve a desired fuel to fuel additive ratio.

In regards to claim 4:
	Gages does not teach the drive shaft extending to one or more additional additive conveyance devices and rotation of the drive shaft causes operation of the additive conveyance device and at least one of the one or more additional additive conveyance devices.  However the duplication of parts is not inventive and in the instant case linking addition additive devices to operate in the exact same manner would produce the obvious result in all of the additive devices that are linked to the fuel flow to operate in sync with the fuel flow.

In regards to claim 5:
	Zinsmeyer teaches the additive conveyance device pumps a first fuel additive and the additional additive conveyance device pumps a second fuel additive different from the first fuel additive.

In regards to claim 12:
	Zinsmeyer does not teach the blending system further comprises a drive shaft extending between the fuel conveyance device and the additive conveyance device, wherein flow of the fuel through the fuel conveyance device drives the drive shaft and thereby causes the additive conveyance device to pump the fuel additive.
	Gages teaches a drive shaft extending between a fuel conveyance device and an additive conveyance device and Hammond teaches the flow of fuel can be used to drive a shaft that is connected to an additive conveyance device in order to sync the flow rate of fuel to the flow rate of additive, to reach a desired fuel to fuel additive ratio.
	It would have been obvious to one of ordinary skill in the art to have a shaft extending between a fuel conveyance device and a fuel additive device and have the shaft be driven by the fuel flow in order to achieve a desired fuel to fuel additive ratio.

In regards to claim 13:
	Hammond teaches the drive shaft includes a coupling that provides a known drive input to the additive conveyance device based on rotation of the drive shaft driven by the fuel conveyance device.

In regards to claim 14:
	Gages does not teach the drive shaft extending to one or more additional additive conveyance devices and rotation of the drive shaft causes operation of the additive conveyance device and at least one of the one or more additional additive 

In regards to claim 15:
	Zinsmeyer teaches the additive conveyance device pumps a first fuel additive and the additional additive conveyance device pumps a second fuel additive different from the first fuel additive.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer in view of Ball et al (US 2015/0119611 hereinafter “Ball”).

In regards to claim 6:
	Zinsmeyer does not teach the fuel conveyance device comprises an eductor that creates a vacuum that draws the fuel additive to be blended with the fuel.
	Ball teaches an educator that creates a vacuum in order to blend fuel and an additive as a known way of mixing.
	It would have been obvious to one of ordinary skill in the art to have an eductor in order to blend and mix the fuel and the additive.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer in view of Markwardt (US 2018/0237289)

	Zinsmeyer teaches a fuel dispensing unit receiving fuel from a storage tank but does not teach a blend block coupled to the fuel dispensing unit, a flow diverter manifold coupled to the blend block and operable to divert the fuel to the blending system and receive the product mixture from the blending system.
	Markwardt teaches a blend block coupled to a fuel dispensing unit (50), a flow diverter manifold (90) coupled to the blend block to divert the fuel to the blending system and receive the product mixture from a  blending system in order to provide a controlled way of adding additives to a fuel flow.
	It would have been obvious to one of ordinary skill in the art to have a blend block with a diverter manifold in order to control the blending of fuel in a fuel flow.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer as applied to claim 8 above and further in view of Zonneveld et al (US 2016/0245443 hereinafter “Zonneveld”).

In regards to claim 9:
	Zinsmeyer does not teach the flow diverter manifold comprises a rigid body having a locking collar threadably attached, and wherein the locking collar is engaged against the blend block to enhance strength of the flow diverter manifold.
	Zonneveld teaches a locking collar threadably attached in order to provide a strong fastener.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer as applied to claim 12 above and further in view of Mehnert et al (US 2016/0033305 hereinafter “Mehnert”).

In regards to claim 16:
	Zinsmeyer does not teach a rotary encoder operatively coupled to the drive shaft to measure rotation of the drive shaft.
	Mehnert teaches a rotary encoder coupled to a drive shaft in order to measure the rotation of the drive shaft (Abstract).
	It would have been obvious to one of ordinary skill in the art to utilize a rotary encoder in order to monitor the rotation of the shaft.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zinsmeyer in view of Boticki et al (US 2015/0157992 hereinafter “Boticki”).

In regards to claim 17:
	Zinsmeyer does not teach the fuel conveyance device comprises an educator that creates a vacuum that draws the fuel additive to be blended with the fuel.
	Boticki teaches an eductor as a known form of mixing fluids.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747